Citation Nr: 1015485	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for residuals, chip 
fracture, distal, large metatarsal, right foot with traumatic 
arthritis hallux limitus of the right metatarsophalangeal 
joint (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experiences severe pain in his right foot 
which is a moderate foot disability due to osteoarthritis, 
hallux limitus, and pes planus.

3.  The Veteran's right foot disability is not manifest by 
severely moderate symptoms.

4.  There is no X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

5.  The Veteran's plantar fasciitis has not been medically 
associated with his service-connected foot disability.





CONCLUSION OF LAW

Criteria for a disability evaluation of 10 percent, but no 
higher, have been met for a right foot disability.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5276, 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2007 and October 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to a 
compensable rating for a foot disability, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his foot disability, and by 
affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
The Board notes that the Veteran underwent a VA examination 
in August 2008 and the examiner was unable to provide an 
opinion as to any additional impairment that may be caused 
during flare-ups or after repetitive actions of the foot.  
While this opinion is inadequate for rating purposes 
pursuant to Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007), the Board finds that the remainder of the 
examination report may be considered for rating purposes at 
it contains a reporting of objective medical findings.  
Because the Veteran provided VA with a medical report from 
his private physician dated in August 2009 that clearly 
reflects the level of disability experienced by the Veteran, 
the Board finds that it is not prejudicial to move forward 
with a decision at this time as a remand for further 
clarification by a VA physician is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the 
Veteran's claim.

The Veteran asserts that his right foot should be assigned a 
compensable rating as he experiences pain and constant 
burning and throbbing in the foot.  He credibly testified 
before the Board that he experienced constant pain and 
swelling in the foot with all activities.  The Veteran 
related that he believed all of his foot pain began with 
wearing boots that were too small during service.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
provisions of the regulations concerning VA benefits, whether 
or not they were raised by the Veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was established for a right foot 
disability in February 1999, and a noncompensable evaluation 
was assigned.  The Veteran filed his current claim in 
November 2005.  His right foot disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that 
a moderate foot injury warrants a 10 percent disability 
evaluation; a moderately severe foot injury warrants a 20 
percent disability evaluation; and, a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

Other methods of rating foot disabilities, include 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010, when there is evidence of arthritis.  Specifically, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, this Veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Additionally, disabilities of the foot are rated under 
Diagnostic Codes 5276 to 5283, also found at 38 C.F.R. § 
4.71a.  All of these codes have been considered to determine 
which code provides the Veteran's service-connected right 
great toe disability with the most appropriate disability 
rating.  As will be discussed below, the most appropriate 
rating is the assignment of a 10 percent rating under 
Diagnostic Code 5284.

The Veteran underwent a VA examination of his right foot in 
December 2005.  Upon physical examination, the Veteran's gait 
was normal and upon inspection of the feet, the examiner 
found a slight eversion of the foot and, therefore, inward 
rotation of the ankle on the right.  This altered the foramen 
of the Achilles tendon slightly (8 degrees) with slight 
eversion of the ankle.  Additional inspection did not reveal 
any hammertoe, callus, corn or hardening of the skin at 
endpoint.  There was a slight dorsiflexion of the right big 
toe.

The examiner also found pes planus with the Veteran standing.  
On palpation of the feet, there was tenderness, however, no 
area of the foot was tender to palpation except the distal 
toes.  Rotation and movement of the distal foot was normal 
bilaterally.  This was accompanied by pain and the arches 
were tender to palpation.  The examiner noted that while 
there was an appropriate complaint of pain, there was no 
withdrawal and no localized areas of increased pain.  X-ray 
results of the feet revealed minimal degenerative changes at 
the first metacarpal phalangeal joint.  There was no other 
significant bony or soft tissue abnormality but a flattening 
of the longitudinal arch was present.

The Veteran was afforded another VA examination of his right 
foot in August 2008.  The Veteran reported a constant 
"burning, throbbing, and sharp" pain in his right foot 
across the dorsal surface, in his midfoot, and all toes.  He 
reported flare-ups up to six times per year with no 
precipitating factors.  The Veteran also noted that his 
standing was limited to less than 15 minutes due to the 
plantar fasciitis pain but his right toe pain did not affect 
his standing.  He related that he was limited to walking less 
than 50 yards due to both the plantar and right toe pain, 
stating that his toe pain did not interfere with his 
activities of daily living 

Upon physical examination, the right foot had normal color, 
dorsalis pedis pulse was intact, there was no edema, no skin 
lesions, no calluses, no unusual shoe wear, and no 
deformities noted of the toes.  There was full active 
movement of all metatarsophalangeal joints.  The Veteran 
grimaced with passive dorsiflexion of the big toe and there 
was tenderness on palpation of the distal Achilles tendon and 
the plantar aspect of the calcaneus.  The Veteran could stand 
on his toes and on his heel.  His gait was normal using a 
straight cane.  X-ray results revealed mild arthritic changes 
at interphalangeal joints and moderate arthritic changes at 
each first metatarsophalangeal joint.  There was slight 
scarring of the plantar aspect of calcaneus and prominent 
spur at insertion of left Achilles tendon.

The examiner remarked that there were no findings of hallux 
limitus, but noted that during a flare-up, the Veteran could 
have a decrease in the range of motion of his right first 
metatarsophalangeal joint and an increase in his right toe 
pain affecting his functional capacity, especially walking.  
Unfortunately, the examiner noted that she was "unable to 
estimate this additional loss in function without 
speculating."  With respect to the factors addressed in 
DeLuca, the Board notes that, where an examiner is unable to 
give an opinion without resorting to mere speculation, there 
is no opinion; thus, the medical opinion is afforded no 
weight for or against the Veteran's claim.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In August 2009, the Veteran testified before the Board that 
his right foot pain was constant and that he had been seeing 
a private physician.  Shortly after the hearing, the Veteran 
submitted a statement from his treating physician, Dr. 
"R.S."  The physician is a podiatrist and treated the 
Veteran with steroid shots in the first metatarsophalangeal 
joint of the right foot to decrease inflammation.  She 
indicated that she had reviewed the Veteran's records as 
early as 1968 and determined that the initial injury did not 
reveal any other problems except for limitation in the first 
metatarsophalangeal joint motion of the right foot.  Current 
X-rays revealed osteoarthritis of the first 
metatarsophalangeal right foot with joint space narrowing and 
osteophytic growth; a small plantar calcaneal spur was also 
noted on the right calcaneus on the lateral X-ray view.  
Based on consideration of the in-service injury, Dr. R.S. 
stated that the Veteran's arthritis was most likely a result 
of that injury.  Dr. R.S. added that limitation in the first 
metatarsophalangeal range of motion was due to pain at the 
end range which could surely affect the Veteran's gait and 
may be a cause for the plantar fasciitis.  While Dr. R.S. 
could not say with certainty that the plantar fasciitis was a 
direct result of the in-service injury, she could say with 
certainty that the osteoarthritis and hallux limitus of the 
first metatarsophalangeal joint was a direct result of the 
fracture.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the initial foot injury during service, the Veteran's 
credible testimony regarding the residuals therefrom, and in 
resolving all doubt in the Veteran's favor, the Board finds 
that a moderate foot disability is shown, warranting 
assignment of a 10 percent disability evaluation.  Because 
the medical evidence clearly shows that the Veteran 
experiences right great toe pain and swelling on a regular 
basis, but that the Veteran has reported that it does not 
limit his daily activities, the Board finds that the record 
evidence does not support a finding that the disability is 
moderately severe.  Furthermore, the Veteran's treating 
podiatrist has not been able to medically link his limitation 
due to plantar fasciitis to his in-service injury or the 
residuals thereof so the assignment of a higher rating based 
on plantar fasciitis is not appropriate.  The podiatrist's 
finding of disability due to severe pain with any significant 
walking is found to be wholly credible and it is given great 
weight.  Thus, the Board finds that the disability caused by 
the service-connected aspect of the foot disability is 
moderate as opposed to slight.

The Board notes that the Veteran is certainly competent to 
testify as to symptoms such as pain in his feet, however, he 
is not competent to render a medical diagnosis such as 
whether plantar fasciitis is part and parcel of his service-
connected disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  As such, the Board  has considered the 
Veteran's statements and acknowledges that he is competent to 
report what comes to him through his senses even though he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  The Board finds that the Veteran is 
competent to state that he experiences pain daily, that it 
increases with activity and that he is able to perform his 
everyday functions notwithstanding the pain in his right 
great toe.  The Board also finds this testimony to be 
credible and consistent with the finding of a moderate right 
foot disability.

The Board has considered whether a disability rating higher 
than 10 percent is warranted and finds that there is no X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
episodes, to merit a 20 percent disability rating under 
Diagnostic Code 5003; there is no evidence of pes planus due 
to the in-service injury to warrant a 20 percent rating under 
Diagnostic Code 5276; there is no evidence of a claw foot due 
to in-service injury to warrant a 20 percent rating under 
Diagnostic Code 5278; and, there is no evidence of malunion 
or nonunion of the metatarsal bones to warrant a 20 percent 
rating under Diagnostic Code 5283.  Diagnostic Codes 5277, 
5280, and 5281 do not allow for the assignment of ratings 
higher than 10 percent.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

After consideration of the rating criteria outlined above, 
the Board finds that all of the symptoms experienced by the 
Veteran are encompassed in the rating schedule and referral 
for an extra-schedular rating is not necessary.  The veteran 
has not required frequent periods of hospitalization for his 
right foot disability nor do treatment records contain any 
finding of exceptional limitation due to the right great toe 
and/or foot disability beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain in the right great toe has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairments experienced by the Veteran and a 
higher rating must be denied.


ORDER

A 10 percent evaluation, but no higher, is granted for a 
right foot disability, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


